UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) [X ]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended March 31, 2012 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-27460 PERFORMANCE TECHNOLOGIES, INCORPORATED (Exact name of registrant as specified in its charter) Delaware 16-1158413 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 205 Indigo Creek Drive Rochester, New York 14626 (Address of principal executive offices) (zip code) (585) 256-0200 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for suchshorter period that the registrant was required to file such reports), and (2) has been subject to suchfiling requirements for the past 90 days. Yes [ X ] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data file required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [] No [X ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer,a non-accelerated filer, or a small reporting company: Large accelerated filer [ ] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[ ] No [ X ] The number of shares outstanding of the registrant's common stock was 11,116,397 as ofApril 30 , 2012. PERFORMANCE TECHNOLOGIES, INCORPORATED AND SUBSIDIARIES INDEX Page PART I. FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements Consolidated Balance Sheets as ofMarch 31, 2012 and December 31, 2011 (unaudited) 3 Consolidated Statements of Operations for the ThreeMonths EndedMarch 31, 2012 and 2011 (unaudited) 4 Consolidated Statements ofComprehensive Income (Loss) for the ThreeMonths EndedMarch 31, 2012 and 2011 (unaudited) 5 Consolidated Statements of Cash Flows for theThree Months EndedMarch 31, 2012 and 2011 (unaudited) 6 Notes to Consolidated Financial Statements (unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 25 PART II. OTHER INFORMATION Item 6. Exhibits 25 Signatures 26 - 2 - PART I. FINANCIAL INFORMATION ITEM 1. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS PERFORMANCE TECHNOLOGIES, INCORPORATED AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (unaudited) ASSETS March31, December 31, Current assets: Cash and cash equivalents $ 7,374,000 $ 9,641,000 Investments 5,604,000 2,798,000 Accounts receivable, net 6,245,000 5,622,000 Inventories, net 4,897,000 5,421,000 Prepaid expenses and other assets 1,177,000 1,155,000 Prepaid income taxes 95,000 67,000 Total current assets 25,392,000 24,704,000 Investments 2,568,000 3,362,000 Property, equipment and improvements, net 1,758,000 1,891,000 Software development costs, net 4,092,000 3,932,000 Purchased intangible assets, net 4,368,000 4,390,000 Total assets $ 38,178,000 $ 38,279,000 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ 1,213,000 $ 1,015,000 Accrued expenses 1,432,000 1,547,000 Deferred revenue 3,182,000 2,808,000 Fair value of foreign currency hedge contracts 9,000 46,000 Other payable 999,000 Total current liabilities 5,836,000 6,415,000 Deferred income taxes 90,000 83,000 Total liabilities 5,926,000 6,498,000 Stockholders' equity: Preferred stock - $.01 par value: 1,000,000 sharesauthorized; none issued Common stock - $.01 par value: 50,000,000 shares authorized; 13,304,596 shares issued; 11,116,397 shares outstanding 133,000 133,000 Additional paid-in capital 17,413,000 17,347,000 Retained earnings 24,526,000 24,237,000 Accumulated other comprehensive loss (2,000 ) (118,000 ) Treasury stock - at cost; 2,188,199 shares (9,818,000 ) (9,818,000 ) Total stockholders' equity 32,252,000 31,781,000 Total liabilities and stockholders' equity $ 38,178,000 $ 38,279,000 The accompanying notes are an integral part of these consolidated financial statements. -3- PERFORMANCE TECHNOLOGIES, INCORPORATED AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) ThreeMonths Ended March31, Sales $ 8,356,000 $ 9,672,000 Cost of goods sold 3,797,000 5,179,000 Gross profit 4,559,000 4,493,000 Operating expenses: Selling and marketing 1,514,000 1,923,000 Research and development 1,622,000 2,180,000 General and administrative 1,125,000 1,492,000 Restructuring charges 122,000 Total operating expenses 4,261,000 5,717,000 Income (loss) from operations 298,000 (1,224,000 ) Other (expense) income, net (30,000 ) 75,000 Income (loss) before income taxes 268,000 (1,149,000 ) Income tax benefit (21,000 ) (51,000 ) Net income (loss) $ 289,000 $ (1,098,000 ) Basic income (loss)per share $ 0.03 $ (0.10 ) Diluted income per share $ 0.03 Weighted average number ofcommon shares used in basicand diluted income (loss) per share 11,116,397 11,116,397 The accompanying notes are an integral part of these consolidated financial statements. -4- PERFORMANCE TECHNOLOGIES, INCORPORATED AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (unaudited) ThreeMonths Ended March31, Net income (loss) $ 289,000 $ (1,098,000 ) Other comprehensive income, net of tax: Change in unrealized (loss) gain on foreign currency hedge contracts 37,000 11,000 Change in unrealized (loss) gain on available-for-sale investments 79,000 Other comprehensive income 116,000 Comprehensive income (loss) $ 405,000 $ (1,087,000 ) The accompanying notes are an integral part of these consolidated financial statements. -5- PERFORMANCE TECHNOLOGIES, INCORPORATED AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) ThreeMonths Ended March31, Cash flows from operating activities: Net income (loss) $ 289,000 $ (1,098,000 ) Non-cash adjustments: Depreciation and amortization 687,000 781,000 Amortization of purchased intangible assets 279,000 253,000 Stock-based compensation expense 67,000 89,000 Revenue from non-monetary exchange (257,000 ) Deferred income taxes 7,000 Loss on disposal of equipment 5,000 Changes in operating assets and liabilities: Accounts receivable (623,000 ) (2,764,000 ) Inventories 524 202,000 Prepaid expenses and other assets (22,000 ) (118,000 ) Accounts payable and accrued expenses 83,000 (1,943,000 ) Deferred revenue 374,000 1,303,000 Income taxes payable and prepaid income taxes (28,000 ) (73,000 ) Net cashprovided (used) by operating activities 1,380,000 (3,363,000 ) Cash flows from investing activities: Purchase of equipment, inventory and intangible assets (4,377,000 ) Purchases of property, equipment and improvements (50,000 ) (91,000 ) Payment to Genband (1,000,000 ) Capitalized software development costs (560,000 ) (601,000 ) Purchases of investments (2,037,000 ) Proceeds from sales and maturities of investments 720,000 Net cash used by investing activities (3,647,000 ) (4,349,000 ) Net decrease in cash and cash equivalents (2,267,000 ) (7,712,000 ) Cash and cash equivalents at beginning ofperiod 9,641,000 12,796,000 Cash and cash equivalents at end of period $ 7,374,000 $ 5,084,000 Supplemental Disclosure of Cash Flow Information: Software acquired in non-monetary exchange $ 257,000 Other payable incurred for the purchase of assets $ 973,000 The accompanying notes are an integral part of these consolidated financial statements. - 6 - PERFORMANCE TECHNOLOGIES, INCORPORATED AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) Note A – Basis of Presentation and Changes in Significant Accounting Policies The interim unaudited Consolidated Financial Statements of Performance Technologies, Incorporated and Subsidiaries (collectively “PT” or “the Company") have been prepared in accordance with generally accepted accounting principles in the United States of America for interim financial information (“GAAP”) and with the instructions to Form 10-Q and Article 10 of Regulation S-X of the Securities and Exchange Commission. Accordingly, the Consolidated Financial Statements do not include all of the information and footnotes required by GAAP for complete financial statements. In the opinion of management, all adjustments considered necessary for a fair presentation have been included. The results for the interim periods are not necessarily indicative of the results to be expected for the full year. The accompanying Consolidated Financial Statements should be read in conjunction with the audited Consolidated Financial Statements of the Company as of December 31, 2011, as reported in its Annual Report on Form 10-K filed with the Securities and Exchange Commission. Our preparation of the interim unaudited Consolidated Financial Statements’ of PT requires us to make estimates and assumptions that affect the amounts in those financial statements and accompanying notes. Actual results could differ from these estimates. Recent Accounting Pronouncements Comprehensive Income: In June 2011, the FASB issued authoritative guidance on the presentation of comprehensive income that eliminates the option to present the components of other comprehensive income as part of the statement of equity and requires an entity to present the total of comprehensive income, the components of net income, and the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements.This guidance became effective as of January 1, 2012 for the Company.The guidance requires changes in financial statement presentation only and has no impact on the Company's financial position or results of operations. The Company has chosen the two-statement approach, and the Statement of Comprehensive Income is presented on page 5. Fair Value Measurement and Disclosures: In May 2011, the FASB issued authoritative guidance that amends current fair value measurement and disclosure guidance to include increased transparency around valuation inputs and investment categorization.The Company has adopted this guidance as of January 1, 2012. -7- Note B – Investments Investments are stated at fair value and consisted of the following: March 31, 2012 December 31, 2011 Amortized Fair Amortized Fair cost value cost value Corporate bonds $ 5,262,000 $ 5,268,000 $ 4,328,000 $ 4,260,000 Municipal bonds 1,503,000 1,504,000 504,000 500,000 Guaranteed investment certificates 1,400,000 1,400,000 1,400,000 1,400,000 Total investments 8,165,000 8,172,000 6,232,000 6,160,000 Less-current investments (2,570,000 ) (2,568,000 ) (2,849,000 ) (2,798,000 ) Non-current investments $ 5,595,000 $ 5,604,000 $ 3,383,000 $ 3,362,000 The Company’s bond investments have a cumulative par value of $6,601,000 at March 31, 2012. Note C – Inventories, net Inventories consisted of the following: March31, December 31, Purchased parts and components $ 2,062,000 $ 2,036,000 Work in process and purchased assemblies 1,785,000 2,015,000 Finished goods 1,050,000 1,370,000 Net $ 4,897,000 $ 5,421,000 Note D – Software Development Costs Software development costs consisted of the following: March31 , December 31, Capitalized software development costs $ 22,715,000 $ 22,155,000 Less: accumulated amortization (18,623,000 ) (18,223,000 ) Net $ 4,092,000 $ 3,932,000 Amortization of software development costs included in cost of goods sold was $400,000 and $543,000 in the first quarter 2012 and 2011, respectively. Note E – Purchased Intangible Assets Purchased intangible assets consisted of the following: March 31, December 31, Purchased developed technologies $ 5,352,000 $ 5,095,000 Support contracts 420,000 420,000 Total 5,772,000 5,515,000 Less-accumulated amortization (1,404,000 ) (1,125,000 ) Net purchased intangible assets '$ 4,368,000 $ 4,390,000 -8- Amortization of purchased intangible assets included in cost of goods sold was $279,000 and $254,000 in the first quarter 2012 and 2011, respectively. Note F – Warranty Obligations Warranty obligations are incurred in connection with the sale of certain products. The warranty period for PT’s products is generally one year. The costs incurred to provide for these warranty obligations are estimated and recorded as an accrued liability at the time of sale. Future warranty costs are estimated based on product-based historical performance rates and related costs to repair. Changes in accrued warranty obligations for the three months ended March 31, 2012 and 2011 were as follows: Accrued warranty obligations, January 1 $ 92 $ 156 Actual warranty experience (14 ) (62 ) Net warranty provision 1 45 Accrued warranty obligations,March 31 $ 92 $ 139 Note G – Earnings (Loss) Per Share Basic earnings (loss) per share is computed by dividing net income or loss by the weighted average number of common shares outstanding for the period. Diluted earnings per share calculations reflects the assumed exercise and conversion of dilutive stock options, if any, using the treasury stock method. There were no dilutive options considered in the first quarter 2012. Note H – Derivative Instruments – Foreign Currency Hedge Contracts The Company is exposed to the impact of fluctuations in foreign currency exchange rates on the expenses incurred in its Canadian and United Kingdom operations. PT’s risk management program is designed to reduce the exposure and volatility arising from this risk. At March 31, 2012, the Company had contracts in place to hedge approximately 60% of its estimated Canadian foreign currency risk for the following three months. The Company did not have foreign currency hedge contracts in place at March 31, 2011. PT’s derivative instruments are designated and qualify as cash flow hedges. Such contracts are stated at estimated fair value and any gains or losses resulting from changes in the fair value of these contracts are recorded in other comprehensive income or loss. The Company will receive, or be required to disburse, cash payments upon the expiration of each contract depending on fluctuations in the underlying exchange rates. Such payments will be recorded as reductions to or increases in expense as they are determined. The fair value of the Company’s derivative instruments consisted of the following: Balance Fair value at Sheet March31, December 31, Location Derivatives designated as hedging instruments Current liabilities $(9,000) $(46,000) -9- The Company’s derivative instruments had the following effect on the statements of operations: Amount of gain reclassified from accumulated other comprehensive income to the statement of operations Location of gain Three Months Ended recognized in March31, Derivatives in fair value hedging relationships operations Foreign exchange contracts Operating expenses $ (12,000) $ 20,000 The Company’s derivative instruments had the following effect on accumulated other comprehensive income: Three Months EndedMarch Accumulated other comprehensive income, January 1 $ (46,000 ) $ 11,000 Amount of loss (gain) recognized in statement of operations, net of tax 12,000 (13,000 ) Net change in fair value of derivative instruments 25 2,000 Accumulated other comprehensive income,March 31 $ (9 ) $ - Note I – Accumulated Other Comprehensive Loss Accumulated other comprehensive income consists of the following: March 31, December 31, Unrealized loss on foreign currency hedge contracts $ (9 ) $ (46 ) Unrealized gain (loss) on available-for-sale investments 7 (72 ) Net $ (2,000 ) $ (118 ) An out-of-period charge amounting to $63,000 was made to other (expense) income during the three months ended March 31, 2012 to adjust the recorded balance of unrealized gain (loss) on available-for-sale securities. This adjustment did not have a material impact on our consolidated financial statements for the quarter ended March 31, 2012 or for any of the periods in 2011. Note J – Non-Monetary Exchange During the three months ended March 31, 2012, PT sold equipment and software valued at $257,000 to a third party in exchange for a software license and marketing rights to a software application. The assets received in exchange have been classified as purchased intangible assets and are being amortized over three years. -10- Note K – Fair Value Measurements GAAP defines fair value, establishes a framework for measuring fair value and requires certain disclosures about fair value measurements. In addition, GAAP establishes a fair value hierarchy which prioritizes the inputs to valuation techniques used to measure fair value. Level 1 inputs are quoted prices in active markets for identical assets or liabilities. Level 2 inputs are inputs other than quoted prices included in Level 1 that are directly or indirectly observable for the asset or liability. Such inputs include quoted prices in active markets for similar assets and liabilities, quoted prices for identical or similar assets or liabilities in markets that are not active, inputs other than quoted prices that are observable for the asset or liability, or inputs derived principally from or corroborated by observable market data by correlation or other means. Level 3 inputs are unobservable inputs for the asset or liability. Such inputs are used to measure fair value when observable inputs are not available. The Company’s assets measured at fair value on a recurring basis at March31, 2012, were as follows: Level 1 Level 2 Level 3 Assets: Investments $ 5,268,000 $ 2,904,000 $ - Total assets measured at fair value $ 5,268,000 $ 2,904,000 $ - Liabilities: Foreign currency hedge contracts $ - $ 9,000 $ - Total liabilities measured at fair value $ - $ 9,000 $ - The Company’s assets measured at fair value on a recurring basis at December 31, 2011, were as follows: Level 1 Level 2 Level 3 Assets: Investments $ 4,260,000 $ 1,900,000 $ - Total assets measured at fair value $ 4,260,000 $ 1,900,000 $ - Liabilities: Foreign currency hedge contracts $ - $ 46,000 $ - Total liabilities measured at fair value $ - $ 46,000 $ - There were no transfers into or out of Level 1, Level 2 or Level 3. Foreign currency forward contracts are measured at fair value using models based on observable market inputs such as foreign currency exchange rates; therefore, they are classified within Level 2 of the valuation hierarchy. The fair value of the Company's investments in municipal bonds and bank guaranteed investment contracts is measured using Level 2 inputs. For these investments, fair value is not materially different than amortized cost. Note L – Stock-Based Compensation PT has stock options outstanding from two stock-based employee compensation plans: the 2001 Incentive Stock Option Plan and the 2003 Omnibus Incentive Plan. The 2001 Plan expired during 2011 and during the first quarter 2012, the Company’s Board of Directors approved the establishment of the 2012 Omnibus Incentive Plan, subject to stockholder approval. If approved by PT’s stockholders, the 2012 Omnibus Incentive Plan will provide for an additional 1,500,000 shares to be available for future grants of equity-based incentive awards to selected employees, directors and consultants. PT recognizes compensation expense in the financial statements for stock option awards based on the grant date fair value of those awards, estimated using the Black-Scholes-Merton option pricing model. The table below summarizes the impact of outstanding stock options on the results of operations for the three month periods ended March 31, 2012 and 2011. -11- Three Months EndedMarch
